***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
THEDRESS CAMPBELL v. MAURICE PORTER ET AL.
               (AC 43753)
                     Bright, C. J., and Elgo and Bear, Js.

                                    Syllabus

The plaintiff sought to recover damages from the defendants, a church and
    its pastor, P, and the city of Hartford and its police officer, J, in connec-
    tion with his arrest by J for his alleged trespass at the church. The
    plaintiff had been a member of the church for several decades, but,
    after a dispute between the plaintiff and P, church leaders voted to
    dismiss the plaintiff from the church. Church leadership sent the plaintiff
    a letter notifying him of his dismissal and informing him that he was
    no longer allowed on the church premises. After the plaintiff received
    the letter from the church, he instituted a lawsuit challenging his dis-
    missal. While the lawsuit was pending, the plaintiff attended a funeral
    at the church. After P called the police, J arrested the plaintiff for
    criminal trespass in the first degree. That charge was later dismissed.
    The plaintiff revised his complaint in this action to set forth, inter alia,
    a claim against J and the city for J falsely arresting him without probable
    cause in violation of the applicable federal law (42 U.S.C. § 1983), a civil
    conspiracy claim alleging that all of the defendants had conspired to
    violate his civil rights in violation of the applicable federal law (42 U.S.C.
    § 1985 (3)), and a claim of intentional infliction of emotional distress
    against the church and P. The city and J filed a motion to strike the
    civil conspiracy claim, and the trial court granted that motion. In their
    answer and special defenses, the city and J pleaded several special
    defenses of immunity, including that J was entitled to qualified immunity
    because his conduct was reasonable under the circumstances. After
    trial, the jury returned a verdict for the city and J on the § 1983 claim.
    The jury returned a verdict for the plaintiff on the claim of intentional
    infliction of emotional distress and awarded him $30,000 in compensa-
    tory damages, but found that he was not entitled to punitive damages.
    The trial court rendered judgment in accordance with the jury’s verdict.
    On the plaintiff’s appeal to this court, held:
1. The evidence presented at trial was sufficient to support the jury’s verdict
    for the city and J on the § 1983 claim, as the jury reasonably could have
    concluded that J had either actual or arguable probable cause to arrest
    the plaintiff for criminal trespass: prior to arresting the plaintiff, J had
    been told that the plaintiff had been warned numerous times not to
    return to the church, and the plaintiff admitted to J that he had received
    the letter telling him that he was banned from the church; moreover,
    although the plaintiff told J that he had a lawsuit with the church and
    that he and his family were longtime members, which the plaintiff argued
    provided J with exculpatory evidence, the jury could have credited J’s
    testimony that the plaintiff never told him that he disputed the validity
    of his expulsion from the church in the lawsuit, such information would
    not undermine a reasonable conclusion that probable cause existed to
    arrest the plaintiff, and this was not a case where, even if J had investi-
    gated further, the plaintiff would have been exonerated, as any further
    investigation would result in the same facts that J already knew; further-
    more, although the plaintiff argued that he believed he had a right to
    be at the church and that the funeral was open to the public, both of
    which constitute affirmative defenses to criminal trespass, the existence
    of a possible affirmative defense to a criminal charge is neither inconsis-
    tent with nor undermines the existence of probable cause in the absence
    of plainly exculpatory evidence, and the jury reasonably could have
    concluded that further investigation by J would not have conclusively
    established either of the claimed affirmative defenses.
2. The trial court properly granted the motion to strike the civil conspiracy
    claim filed by the city and J: the plaintiff’s revised complaint failed to
    set forth any facts alleging an agreement of any type, explicit or implicit,
    between the four defendants, as required to establish a civil conspiracy;
    moreover, an allegation that one defendant merely took action on the
    basis of a request of, and false information provided by, another defen-
    dant is, without more, insufficient to set forth a claim brought pursuant
    to § 1985 (3).
3. This court declined to review the plaintiff’s claim that the jury erred when
    it failed to award him punitive damages on his intentional infliction of
    emotional distress claim despite returning a verdict for him on that
    count: the plaintiff failed to properly preserve this claim, as he never
    argued before the trial court that if the jury rendered a verdict for him
    on his intentional infliction of emotional distress claim, then he was
    necessarily entitled to an award of punitive damages; moreover, the
    plaintiff failed to object to, and, in fact, approved of, the verdict form
    as written and submitted to the jury, which left the question of whether
    to award punitive damages to the jury’s discretion; furthermore, the
    plaintiff did not object to the trial court’s instruction to the jury that it
    was not required to award punitive damages.
       Argued November 30, 2021—officially released May 10, 2022

                             Procedural History

   Action to recover damages for, inter alia, intentional
infliction of emotional distress, and for other relief,
brought to the Superior Court in the judicial district of
Hartford, where the court, Hon. A. Susan Peck, judge
trial referee, granted the motion to strike filed by the
defendant city of Hartford et al.; thereafter, the matter
was tried to the jury before Noble, J.; verdict in part for
the plaintiff; subsequently, the court, Noble, J., rendered
judgment in accordance with the verdict, from which
the plaintiff appealed to this court. Affirmed.
   Kirk D. Tavtigian, Jr., for the appellant (plaintiff).
  Wesley S. Spears, for the appellees (named defendant
et al.).
   David R. Roth, with whom, on the brief, was Aaron
S. Bayer, for the appellees (defendant city of Hartford
et al.).
                          Opinion

   BRIGHT, C. J. The plaintiff, Thedress Campbell,
appeals from the judgment of the trial court rendered
after a jury verdict in part in favor of the defendants,
Maurice Porter, the city of Hartford (city), Officer Omar
Jones, and Shiloh Baptist Church (church).1 On appeal,
the plaintiff claims that (1) the jury erred in returning
a defendants’ verdict on his false arrest claim against
Jones and the city, (2) the court erred in striking his
civil conspiracy claim against all of the defendants, and
(3) the jury erred in not awarding him punitive damages
despite returning a plaintiff’s verdict on his intentional
infliction of emotional distress claim against Porter and
the church.2 We affirm the judgment of the trial court.
   The following facts, as reasonably could have been
found by the jury, and procedural history are relevant
to this appeal. The plaintiff was a decades long member
of the church. As a member of the church, he served
on the church’s board of trustees and as the church’s
property manager, led Sunday school services, became
a deacon, and participated in the church’s philanthropic
efforts, among other acts of service to the church.
   In 2014, the church appointed Porter as its new pas-
tor. Initially, the plaintiff and Porter got along, but their
relationship soon soured. Shortly after Porter took over
as pastor, he removed the plaintiff from his role as the
church’s property manager because Porter had con-
cerns about how the plaintiff was carrying out his duties.
Thereafter, the plaintiff began questioning the validity
of certain relocation expenses that Porter had claimed
for his move from South Carolina to Hartford. The plain-
tiff eventually sent an e-mail about Porter’s relocation
expenses to another member of the church, and that
e-mail was later forwarded to Porter. Porter then held
a meeting of the church’s deacons, at which he read
the plaintiff’s e-mail aloud to those in attendance. Porter
did not initially reveal who had written the e-mail, but
the plaintiff, who was at the meeting, revealed himself
as the author after the e-mail was read. One of the
deacons then recommended that the plaintiff be removed
as a deacon, at which point the plaintiff voluntarily
resigned from that post.
   After the e-mail incident, the plaintiff’s relationship
with Porter and the church worsened. Church leader-
ship made repeated efforts to reconcile with the plain-
tiff, but those efforts were unsuccessful and, eventually,
the church leaders made the decision to dismiss the
plaintiff from the church. To that end, on February 2,
2016, church leadership sent the plaintiff a letter which
stated in relevant part:
  ‘‘Dear Brother Campbell,
   ‘‘Please be advised that in accordance with Section
7.3, Dismissal of Members, of the Amended and Restated
has exercised rights granted to it under this provision
and hereby has DISMISSED you from membership of
[the church] for: continually disregarding the [c]hurch’s
authority and for creating contention and strife.
  ‘‘Accordingly, pursuant to state law concerning tres-
passing, you are NOT allowed on any premises owned
or operated by [the church] and you are not allowed
to attend any function or activity held or hosted by [the
church]. Any violation of this law will immediately be
reported to the appropriate law enforcement authority
and the appropriate civil remedy will be sought. You
will only be allowed on any premises owned or operated
by [the church] or any function or activity held or hosted
by [the church] provided you have sought and received
written consent to do so. All requests for permission
should be made to the church office in writing prior to
whatever event you wish to attend and we will respond
accordingly. . . .’’ The letter was signed by Porter and
Bradley Jones, the chairman of the deacons.
   The letter was sent, in part, at the suggestion of Doug-
las Antuna, the faith based community service officer
for the Hartford Police Department (department). In
that capacity, Antuna served as the liaison between the
department and the churches that are located in the
city. While serving in that role, Antuna became aware
of the fraught relationship between the plaintiff and
the church, and, after he learned that the church had
decided to dismiss the plaintiff as a member, Antuna
suggested that the church draft a letter informing the
plaintiff of his dismissal and telling him that he was no
longer allowed at the church.
   The plaintiff received the letter from the church,
either by mail or hand delivery, but believed that it was
invalid because he had not been dismissed in accor-
dance with the church’s bylaws. According to the plain-
tiff’s understanding of the bylaws, the entire congrega-
tion was required to vote on the dismissal of a member,
and church leadership alone did not have the power to
dismiss a member, as it had attempted to do with the
letter. The plaintiff then instituted a lawsuit against
Porter and the church in an attempt to prevent the
church from dismissing him.3
   While the plaintiff’s lawsuit against Porter and the
church was pending, and even though he disputed the
church’s authority to dismiss him as a member without
a vote by the full congregation, the plaintiff stayed away
from the church. This decision was driven in part by
the plaintiff’s concern that ‘‘even though I knew I was
right, based on the church bylaws and the decisions
that we had received, I didn’t [want to] take a chance on
going into the church for service and having a policeman
come into the church . . . and escort me out of the
church . . . .’’ On July 1, 2016, however, before there
had been any resolution in his lawsuit challenging his
dismissal, the plaintiff attended a friend’s funeral at the
church. While the plaintiff was sitting in the church
sanctuary and waiting for the funeral to begin, he was
approached three separate times by different church
leaders, each of whom reminded him that he was not
allowed at the church without permission and told him
that if he wanted to stay at the church for the funeral,
he first needed to ask Porter for such permission. The
plaintiff repeatedly declined to ask Porter for permis-
sion to attend the funeral because he believed that he
had a right to be at the church, given his view that the
letter dismissing him was invalid. The church leaders
then told the plaintiff that if he was not going to ask
for Porter’s permission, he needed to leave the prem-
ises. After the plaintiff ignored those requests, Andre
McGuire, the church’s assistant pastor, informed him
that if he remained at the church without permission,
the police would be called. Despite that warning, the
plaintiff still refused to leave.
   Porter then called the police. He first called Antuna,
but, because he was off duty at the time, Antuna told
Porter to call the department, which he did. The depart-
ment then dispatched Jones to the church. While Jones
was en route, his supervisor told him that the church
had been coordinating with Antuna regarding the plain-
tiff and that he should call Antuna for more information.
Jones then called Antuna, who provided him with addi-
tional information about the conflict between the plain-
tiff and the church. Specifically, Antuna told Jones that
the church had voted to dismiss the plaintiff as a mem-
ber of the church and had given the plaintiff a letter
telling him that he had been dismissed from the church
and was no longer allowed there.
   After he arrived at the scene, Jones spoke with McGu-
ire,4 who also explained that the church had voted to
dismiss the plaintiff as a member and had sent the
plaintiff a letter telling him that he had been dismissed
and was no longer allowed at the church. McGuire fur-
ther told Jones that church officials had repeatedly
asked the plaintiff to leave the property but that he had
ignored those requests. On the basis of this information,
Jones determined that the situation constituted a ‘‘crim-
inal trespass call.’’
  Jones then asked the plaintiff to step outside,5 which
he did. He and the plaintiff had a brief conversation,
during which Jones told the plaintiff that he had heard
that the plaintiff had received a letter informing him
that he was not allowed at the church. The plaintiff
admitted to receiving the letter but told Jones that there
was a pending legal case between him and the church.6
The plaintiff also told Jones that he and his family were
longtime members of the church. The plaintiff did, how-
ever, concede that several church officials had told him
that day that if he did not get Porter’s permission to
be at the funeral then he could not be at the church
and needed to leave. During this conversation, the plain-
tiff did not tell Jones that he disputed whether the
church had the authority to dismiss him or provide any
specific details about his lawsuit. Jones also did not
ask for such information.
   Jones then arrested the plaintiff for criminal trespass.
A different officer arrived at the church and transported
the plaintiff to the police station, where he was booked
and released on his own recognizance. On September 2,
2016, the plaintiff filed a motion to dismiss the criminal
trespassing charge, and that motion to dismiss was
granted by the court on January 13, 2017.
   On July 18, 2017, the plaintiff instituted the underlying
action against the four defendants and the Hartford
Police Department by way of a thirteen count com-
plaint.7 In October, 2017, the plaintiff filed a revised
complaint that included two additional counts, bringing
the total number to fifteen counts. The second count
of the revised complaint alleged that the defendants
had conspired to deprive the plaintiff of his civil rights
in violation of 42 U.S.C. § 1985 (3).8 The city and Jones
moved to strike that count, arguing that the plaintiff
had failed to allege sufficient facts to establish the exis-
tence of an agreement between the defendants regard-
ing their intent to harm the plaintiff. The court, Hon.
A. Susan Peck, judge trial referee, granted the motion
to strike. The city and Jones then filed an answer and
special defenses to the plaintiff’s revised complaint. In
addition to denying the plaintiff’s allegations that they
had engaged in any wrongful conduct, the city and Jones
pleaded several special defenses of immunity, including
that Jones was entitled to qualified immunity because
his conduct ‘‘was reasonable under the circumstances.’’
   Thereafter, the case went to a jury trial on three counts:
false arrest, in violation of 42 U.S.C. § 19839 (count one)
as to Jones and the city, and intentional infliction of
emotional distress (count eleven) and slander per se
(count fifteen) as to Porter and the church.10 After a
four day trial, the jury found for the city and Jones on
the § 1983 claim. The jury also found for Porter and the
church on the slander per se claim. On the intentional
infliction of emotional distress claim, however, the jury
found for the plaintiff and awarded him $30,000 in com-
pensatory damages, but found that the plaintiff was not
entitled to punitive damages because Porter and the
church had not acted in reckless disregard of the plain-
tiff’s rights. The court, Noble, J., accepted the jury’s
verdict. Although Porter and the church filed motions
to set aside the verdict and for a new trial, which the
court denied, the plaintiff filed no posttrial motions
challenging the jury’s verdict. This appeal followed.11
Additional facts and procedural history will be set forth
below as necessary.
                              I
  The plaintiff claims that the jury erred by not
returning a plaintiff’s verdict on his § 1983 claim. Specif-
ically, the plaintiff argues that there was insufficient
evidence for the jury to have reasonably concluded that
Jones had probable cause to arrest him. We are not
persuaded.
  We first address whether this claim was properly
preserved for appellate review. Jones and the city argue
that this court cannot consider the plaintiff’s sufficiency
of the evidence claim because the plaintiff never chal-
lenged the jury’s verdict at trial through a motion for
a directed verdict or any postverdict motions at all and,
thus, the claim is unpreserved and unreviewable. Jones
and the city further argue that we should not apply
plain error review to this unpreserved claim because the
plaintiff never requested such review in his initial brief.
    Generally speaking, this court ‘‘shall not be bound
to consider a claim unless it was distinctly raised at
the trial or arose subsequent to the trial.’’ Practice Book
§ 60-5. Both this court and our Supreme Court, however,
have left open the question of whether a party in a civil
case must file a motion to set aside the verdict in order
to secure full appellate review of a sufficiency of the
evidence claim. See Thorsen v. Durkin Development,
LLC, 129 Conn. App. 68, 74 n.6, 20 A.3d 707 (2011)
(‘‘[w]e note . . . that the Santopietro [v. New Haven,
239 Conn. 207, 213 n.9, 682 A.2d 106 (1996)] court explic-
itly left open the question of whether a motion to set
aside the verdict is essential to full appellate review
of a claim of insufficiency of the evidence’’ (internal
quotation marks omitted)); see also Santopietro v. New
Haven, supra, 213 n.9. We need not resolve this question
in the present case because we conclude that the plain-
tiff’s claim fails on the merits. See Blumberg Associates
Worldwide, Inc. v. Brown & Brown of Connecticut, Inc.,
311 Conn. 123, 158 n.28, 84 A.3d 840 (2014) (‘‘[r]eview-
ing an unpreserved claim when the party that raised the
claim cannot prevail is appropriate because it cannot
prejudice the opposing party and such review presum-
ably would provide the party who failed to properly
preserve the claim with a sense of finality that the party
would not have if the court declined to review the
claim’’).
  We begin with the applicable standard of review and
principles of law that guide our analysis. ‘‘A party chal-
lenging the validity of the jury’s verdict on grounds that
there was insufficient evidence to support such a result
carries a difficult burden. In reviewing the soundness
of a jury’s verdict, we construe the evidence in the light
most favorable to sustaining the verdict. . . . We do
not ask whether we would have reached the same
result. [R]ather, we must determine . . . whether the
totality of the evidence, including reasonable inferences
therefrom, supports the jury’s verdict . . . . If the jury
could reasonably have reached its conclusion, the ver-
dict must stand.’’ (Internal quotation marks omitted.)
Wager v. Moore, 193 Conn. App. 608, 616, 220 A.3d 48
(2019); see also Carrano v. Yale-New Haven Hospital,
279 Conn. 622, 645, 904 A.2d 149 (2006) (‘‘[i]t is not the
function of this court to sit as the seventh juror when
we review the sufficiency of the evidence’’ (internal
quotation marks omitted)).
    The plaintiff’s § 1983 claim was based on his allega-
tion that Jones falsely arrested him for criminal trespass
in the first degree without probable cause. False arrest
‘‘is the unlawful restraint by one person of the physical
liberty of another.’’ (Internal quotation marks omitted.)
Outlaw v. Meriden, 43 Conn. App. 387, 392, 682 A.2d
1112, cert. denied, 239 Conn. 946, 686 A.2d 122 (1996).
To prevail on a claim of false arrest, the plaintiff must
establish that the arrest was made without probable
cause. See Beinhorn v. Saraceno, 23 Conn. App. 487,
491, 582 A.2d 208 (1990), cert. denied, 217 Conn. 809,
585 A.2d 1233 (1991). ‘‘Because probable cause to arrest
constitutes justification, there can be no claim for false
arrest where the arresting officer had probable cause
to arrest the plaintiff.’’ Escalera v. Lunn, 361 F.3d 737,
743 (2d Cir. 2004).
   ‘‘Probable cause, broadly defined, comprises such facts
as would reasonably persuade an impartial and reason-
able mind not merely to suspect or conjecture, but to
believe that criminal activity has occurred. . . . It is
a flexible common sense standard that does not require
the police officer’s belief to be correct or more likely
true than false. . . . Probable cause for an arrest is
based on the objective facts available to the officer at
the time of arrest, not on the officer’s subjective state
of mind. . . . [W]hile probable cause requires more
than mere suspicion . . . the line between mere suspi-
cion and probable cause necessarily must be drawn by
an act of judgment formed in light of the particular
situation and with account taken of all the circum-
stances. . . . The existence of probable cause does not
turn on whether the defendant could have been con-
victed on the same available evidence. . . . Indeed,
proof of probable cause requires less than proof by
a preponderance of the evidence.’’ (Citations omitted;
internal quotation marks omitted.) Washington v.
Blackmore, 119 Conn. App. 218, 221–22, 986 A.2d 356,
cert. denied, 296 Conn. 903, 991 A.2d 1104 (2010). ‘‘The
determination of whether probable cause exists . . .
is made pursuant to a totality of circumstances test.’’
(Internal quotation marks omitted.) State v. Days, 89
Conn. App. 789, 803, 875 A.2d 59, cert. denied, 275 Conn.
909, 882 A.2d 677 (2005).
  Moreover, when, as here, the defense of qualified
immunity has been asserted, ‘‘the defending officer need
only show arguable probable cause. . . . This is
because at its heart, [t]he concern of the immunity
inquiry is to acknowledge that reasonable mistakes can
be made as to the legal constraints on particular police
conduct. . . . Officers can have reasonable, but mis-
taken, beliefs as to the facts establishing the existence
of probable cause . . . and in those situations courts
will not hold that they have violated the [c]onstitution.
. . . Therefore, in situations where an officer may have
reasonably but mistakenly concluded that probable
cause existed, the officer is nonetheless entitled to qual-
ified immunity.’’ (Citations omitted; internal quotation
marks omitted.) Caldarola v. Calabrese, 298 F.3d 156,
162 (2d Cir. 2002); see also Weyel v. Catania, 52 Conn.
App. 292, 296, 728 A.2d 512 (‘‘[t]he defense of qualified
immunity shields government officials from civil liabil-
ity if . . . it was objectively reasonable for the official
to believe that the conduct did not violate such rights’’
(internal quotation marks omitted)), cert. denied, 248
Conn. 922, 733 A.2d 846 (1999).
   Jones arrested the plaintiff for criminal trespass in
the first degree. General Statutes § 53a-107 (a) provides
in relevant part that ‘‘[a] person is guilty of criminal
trespass in the first degree when: (1) Knowing that
such person is not licensed or privileged to do so, such
person enters or remains in a building or any other
premises after an order to leave or not to enter person-
ally communicated to such person by the owner of the
premises or other authorized person . . . .’’
   We now turn to the evidence presented to the jury
regarding whether probable cause existed for Jones to
arrest the plaintiff. Jones and the city rely on the follow-
ing evidence. Before arriving at the church, Jones was
told by Antuna that the church had given the plaintiff
a letter telling him that he had been dismissed from the
church and was no longer allowed on church property.
McGuire reiterated this same information to Jones after
he arrived at the church. McGuire also informed Jones
that the plaintiff had been verbally warned numerous
times, prior to Jones’ arrival that day, not to return to
the church. Further, when Jones spoke with the plaintiff
before arresting him, the plaintiff admitted to receiving
the letter telling him that he was banned from the
church. The plaintiff also admitted to Jones that several
church officials had told him that he needed to leave
the premises if he was not going to ask Porter for
permission to attend the funeral. Jones and the city
argue that, based on this evidence, it was reasonable
for Jones to believe that the plaintiff knew that he was
not allowed at the church and that he had failed to
obey repeated requests not to return from those with
authority over the church premises. See General Stat-
utes § 53a-107 (a) (1). Accordingly, there was sufficient
evidence from which the jury reasonably could have
concluded that Jones had either actual or arguable prob-
able cause to arrest the plaintiff.
   In response, the plaintiff argues that the evidence
relied on by Jones and the city was insufficient evidence
to support the jury’s finding that probable cause existed
for his arrest because the plaintiff told Jones that he
had a right to be at the church, given (1) the pending
lawsuit between him and the church, and (2) the fact
that he and his family were longtime members.
According to the plaintiff, this information provided
Jones with possible exculpatory evidence and he was
therefore required to investigate the plaintiff’s version
of events before arresting him for trespass. Conse-
quently, because Jones failed to do this additional
investigating, which would have established that the
plaintiff did not know that he was not allowed at the
church, there could not have been probable cause for
him to arrest the plaintiff. On the basis of our review
of the record, and given our standard of review, we
conclude that the plaintiff’s claim fails.
   First, the jury was not required to infer that because
the plaintiff had a lawsuit with the church that meant
that he was challenging his expulsion from the church.
In fact, Jones testified that the plaintiff never told him
that he disputed the validity of his expulsion from the
church. It was for the jury to decide whether to credit
Jones’ testimony on this issue. See Micalizzi v. Stewart,
181 Conn. App. 671, 691, 188 A.3d 159 (2018) (‘‘[i]t is
the [jury’s] exclusive province to weigh the conflicting
evidence and to determine the credibility of witnesses’’
(internal quotation marks omitted)). Furthermore, the
fact that the plaintiff and his family had been longtime
members of the church did not require that the jury
infer that the plaintiff still must be welcome there. The
jury was free to accept the evidence it heard that the
plaintiff, although having been a longtime member, had
been expelled and told that he was no longer welcome
at the church.
   Second, even if Jones had been told or could have
inferred that the plaintiff was challenging his expulsion,
such information would not undermine a reasonable
conclusion that probable cause existed to arrest the
plaintiff. Police are often confronted with conflicting
information, and an officer’s decision to rely on infor-
mation that is disputed does not mean that there is no
probable cause for the arrest. For example, in Curley
v. Suffern, 268 F.3d 65, 68–70 (2d Cir. 2001), the plaintiff
brought a § 1983 claim for false arrest against the defen-
dant village and several officers after he was arrested
following a barroom brawl at Mugg’s Pub, an establish-
ment in which he was a part owner. When the defendant
officers arrived at Mugg’s Pub, they were given two
different stories about the plaintiff’s participation in the
brawl. Id., 69. The plaintiff told the officers that he was
trying to break up the fight when he accidentally hit
the victim, but the victim told the officers that the plain-
tiff had ‘‘punched him in the arm and thrown an ashtray
at him.’’ Id. Despite these two different versions of
events, the police arrested the plaintiff and charged him
with assault, resisting arrest, obstructing governmental
administration, and disorderly conduct. Id., 68. After
the assault charge was dismissed, the plaintiff’s criminal
case went to trial where he was acquitted by the jury
on the remaining counts. Id. He then sued the village
and the officers who arrested him for false arrest in
violation of his civil rights by arresting him without
probable cause. The United States District Court for
the Southern District of New York granted a motion
for summary judgment in favor of the defendants. Id.
On appeal, the United States Court of Appeals for the
Second Circuit held that there was sufficient probable
cause for the plaintiff’s arrest, even in light of the con-
flicting factual accounts. Id., 70. This was so because
probable cause for an arrest exists even when an officer
is presented with different stories from the arrestee
and the alleged victim. Id. Thus, an arresting officer is
not required to disprove an arrestee’s version of events
before arresting him. Id. The court further held that
probable cause existed despite the officer’s failure to
conduct a more thorough investigation into the plain-
tiff’s story, because ‘‘[o]nce a police officer has a reason-
able basis for believing there is probable cause, he is not
required to explore and eliminate every theoretically
plausible claim of innocence before making an arrest.’’
(Internal quotation marks omitted.) Id.
   In the present case, like in Curley, neither the plain-
tiff’s version of events nor Jones’ failure to investigate
the plaintiff’s story negates the fact that Jones had prob-
able cause to arrest the plaintiff based on what Antuna,
McGuire, and the plaintiff himself told Jones regarding
whether the plaintiff was allowed at the church. See
id.; see also Martinez v. Simonetti, 202 F.3d 625, 634 (2d
Cir. 2000) (‘‘[P]olice officers, when making a probable
cause determination, are entitled to rely on the victims’
allegations that a crime has been committed. . . . They
are also entitled to rely on the allegations of fellow
police officers.’’ (Citation omitted.)). Further, ‘‘[i]t
would be unreasonable and impractical to require that
every innocent explanation for activity that suggests
criminal behavior be proved wrong, or even contra-
dicted, before an arrest warrant could be issued with
impunity. . . . It is up to the factfinder to determine
whether [an arrestee’s] story holds water, not the
arresting officer.’’ (Internal quotation marks omitted.)
Dubinsky v. Black, 185 Conn. App. 53, 68, 196 A.3d
870 (2018).
  The plaintiff is correct that officers may not wholly
ignore information that they receive from suspects and
that probable cause will not exist when minimal further
investigation would have exonerated the suspect. See
Kuehl v. Burtis, 173 F.3d 646, 650–51 (8th Cir. 1999).
That, however, is not the case here, where the jury
was presented with evidence from several witnesses,
including the plaintiff, that Jones was repeatedly told
that the plaintiff (1) was not supposed to be at the
church unless he had prior permission from Porter that
he refused to seek, (2) knew that he was not otherwise
supposed to be there, and (3) had ignored orders by
church officials to leave because he did not otherwise
have permission to be there. See id., 650 (weight of all
evidence must be analyzed when determining if proba-
ble cause exists). Furthermore, this is not a case where,
had Jones investigated further, the plaintiff would have
been exonerated. Instead, any further investigation by
Jones would have resulted in the same facts that he
already knew, namely, that the church had purported
to dismiss the plaintiff as a member and had banned
him from church property, and that the plaintiff was
aware of his banishment but disagreed with it. See id.
(‘‘[a]n officer need not conduct a ‘mini-trial’ before mak-
ing an arrest’’). Therefore, the fact that the plaintiff
provided Jones with a different version of the facts and
his rights than that which had been conveyed to him
by Antuna and McGuire does not necessitate a conclu-
sion that the evidence was insufficient to support the
jury’s finding that probable cause existed for his arrest.
   Finally, we are not persuaded by the plaintiff’s argu-
ment that it was unreasonable for the jury to conclude
that Jones had probable cause to arrest him because
(1) the plaintiff believed that he had a right to be at
the church and (2) the funeral was open to the public.
Both of these factual contentions constitute affirmative
defenses to criminal trespass. See General Statutes
§ 53a-110 (‘‘[i]t shall be an affirmative defense to prose-
cution for criminal trespass that . . . (2) the premises,
at the time of the entry or remaining, were open to the
public and the actor complied with all lawful conditions
imposed on access to or remaining in the premises; or
(3) the actor reasonably believed that . . . he was
licensed to [enter or remain in the premises]’’). The
existence of a possible affirmative defense to a criminal
charge is neither inconsistent with nor undermines the
existence of probable cause, in the absence of plainly
exculpatory evidence, for an arrest on that charge. The
United States Court of Appeals for the Second Circuit
has recently explained: ‘‘To be sure, we have held that
an ‘officer’s failure to investigate an arrestee’s protesta-
tions of innocence generally does not vitiate probable
cause,’ Panetta [v. Crowley, 460 F.3d 388, 396 (2d Cir.
2006)], as ‘[i]t is up to the factfinder to determine
whether a defendant’s story holds water, not the
arresting officer,’ Krause [v. Bennett, 887 F.2d 362, 372
(2d Cir. 1989)]. But we have also consistently held . . .
that ‘an officer may not disregard plainly exculpatory
evidence.’ Panetta [v. Crowley, supra], 395.’’ Washing-
ton v. Napolitano, 29 F.4th 93, 107 (2d Cir. 2022); see
also Painter v. Robertson, 185 F.3d 557, 571 n.21, 572
(6th Cir. 1999). In Painter, the United States Court of
Appeals for the Sixth Circuit discussed when alleged
affirmative defenses should play a role in the probable
cause determination, stating: ‘‘[W]here a reasonable
police officer would conclusively know that an [arrest-
ee’s] behavior is protected by a legally cognizable affir-
mative defense, that officer lacks a legal foundation to
arrest that person for that behavior. . . . In all other
cases, the merits of an alleged affirmative defense
should be assessed by prosecutors and judges, not
policemen.’’ (Citation omitted.) Painter v. Robertson,
supra, 571 n.21. In the present case, the jury reasonably
could have concluded that further investigation by
Jones would not have conclusively established either
of the claimed special defenses to a charge of criminal
trespass.
   In sum, on the basis of the evidence introduced at
trial, the jury reasonably could have concluded that
Jones had either actual or arguable probable cause to
arrest the plaintiff for criminal trespass. Accordingly,
the evidence was sufficient to support the jury’s verdict
for the city and Jones on the § 1983 claim.
                            II
  The plaintiff next claims that the court erred in strik-
ing the civil conspiracy count in his revised complaint.12
We are not persuaded.
   We first set forth our standard of review and the
applicable law. ‘‘The standard of review in an appeal
challenging a trial court’s granting of a motion to strike
is well established. A motion to strike challenges the
legal sufficiency of a pleading, and, consequently,
requires no factual findings by the trial court. As a
result, our review of the court’s ruling is plenary. . . .
We take the facts to be those alleged in the complaint
that has been stricken and we construe the complaint
in the manner most favorable to sustaining its legal
sufficiency. . . . Thus, [i]f facts provable in the com-
plaint would support a cause of action, the motion to
strike must be denied. . . . A motion to strike is prop-
erly granted if the complaint alleges mere conclusions
of law that are unsupported by the facts alleged.’’ (Cita-
tion omitted; internal quotation marks omitted.) Donar
v. King Associates, Inc., 67 Conn. App. 346, 349, 786
A.2d 1256 (2001).
    In the second count of his revised complaint, the
plaintiff alleged that all of the defendants conspired, in
violation of 42 U.S.C. § 1985 (3), to violate his civil
rights. As for the underlying facts supporting his claim,
the plaintiff incorporated into the second count the
factual allegations he pleaded in his first count alleging
his § 1983 claim for false arrest. The plaintiff alleged,
relevant to his conspiracy claim, that the church and
Porter ‘‘falsely informed the [Hartford Police Depart-
ment] that the plaintiff was trespassing and sought [his]
removal from the church and his arrest and criminal
prosecution.’’ The plaintiff further alleged that Jones
‘‘[i]n response to [the church and Porter’s] request . . .
[and] without undertaking any investigation . . .
arrested the plaintiff . . . .’’ The city and Jones moved
to strike the § 1985 (3) count because the complaint
failed to allege facts showing a conspiratorial purpose
among the defendants. The court agreed, holding that
the plaintiff failed ‘‘to set forth specific facts alleging an
‘agreement between the [defendants] to inflict a wrong
against or injury upon another . . . .’ ’’
   On appeal, the plaintiff argues that the revised com-
plaint sufficiently alleged his § 1985 (3) claim because
it ‘‘explicitly alleged and necessarily implied [facts]
. . . that the defendants maliciously conspired’’ to vio-
late the plaintiff’s civil rights. He also argues that the
complaint alleged acts taken in furtherance of the con-
spiracy in that Porter and the church were ‘‘working
together’’ with Jones and the city as evidenced by Jones
‘‘simply accepting false information without doing any
investigation . . . .’’ We are not persuaded.
   ‘‘In order to state a conspiracy claim under 42 U.S.C.
§ 1985 (3), a plaintiff must show: (1) a conspiracy; (2)
for the purpose of depriving, either directly or indi-
rectly, any person or class of persons of the equal pro-
tection of the laws, or of equal privileges and immunities
under the laws; (3) an act in furtherance of the conspir-
acy; (4) whereby a person is either injured in his person
or property or deprived of any right or privilege of a
citizen of the United States. . . . A § 1985 (3) conspir-
acy must also be motivated by some racial or perhaps
otherwise class-based, invidious discriminatory animus
behind the conspirators’ action.’’ (Citation omitted;
internal quotation marks omitted.) Cine SK8, Inc. v.
Henrietta, 507 F.3d 778, 791 (2d Cir. 2007). Further, to
maintain an action for civil conspiracy, ‘‘the plaintiff
must provide some factual basis supporting a meeting
of the minds, such that [the] defendants entered into
an agreement, express or tacit, to achieve the unlawful
end.’’ (Internal quotation marks omitted.) Chen v. Zhao,
799 Fed. Appx. 16, 19 (2d Cir. 2020).
   The plaintiff’s complaint, even when read broadly,
wholly fails to set forth any facts that allege a conspira-
torial agreement between the four defendants. With
regard to the specific actions that the defendants alleg-
edly took in concert, the complaint states only that
Porter and the church falsely reported that the plaintiff
was trespassing and that, ‘‘[i]n response,’’ Jones arrested
the plaintiff without conducting any investigation. These
allegations, however, make no mention of any agree-
ment between the defendants to inflict harm or injury
upon the plaintiff, as is required to establish a civil
conspiracy. See Chen v. Zhao, supra, 799 Fed. Appx. 19.
In fact, the word ‘‘agreement’’ is not mentioned once
in the entire complaint and there are also no facts
alleged that would support the conclusion that an agree-
ment of any type, explicit or implicit, existed between
the four defendants. An allegation that one defendant
merely took action based on a request of, and false
information provided by, another defendant is, without
more, insufficient to set forth a § 1985 (3) claim that
the defendants had reached an agreement to engage in
illegal conduct. Accordingly, because the facts alleged
in the complaint do not sufficiently support an action
for a § 1985 (3) civil conspiracy, the court did not err
in striking that claim.
                             III
   Finally, the plaintiff claims that the jury erred when it
failed to award him punitive damages on his intentional
infliction of emotional distress claim, despite returning
a verdict for him on that claim. Specifically, the plaintiff
argues that because the jury found Porter and the
church liable for the intentional infliction of emotional
distress, the jury must have also determined that Porter
and the church had engaged in outrageous conduct and,
thus, the plaintiff was entitled to punitive damages. We
conclude that this claim was not properly preserved
and, therefore, decline to review it.
   We begin by setting forth the legal principles relevant
to our determination of whether a claim properly was
preserved for appellate review. ‘‘It is well settled that
[o]ur case law and rules of practice generally limit [an
appellate] court’s review to issues that are distinctly
raised at trial. . . . [O]nly in [the] most exceptional
circumstances can and will this court consider a claim,
constitutional or otherwise, that has not been raised
and decided in the trial court. . . . The reason for the
rule is obvious: to permit a party to raise a claim on
appeal that has not been raised at trial—after it is too
late for the trial court or the opposing party to address
the claim—would encourage trial by ambuscade, which
is unfair to both the trial court and the opposing party.
. . . [See] Practice Book § 60-5 (‘court shall not be
bound to consider a claim unless it was distinctly raised
at the trial or arose subsequent to the trial’). [T]he
determination of whether a claim has been properly
preserved will depend on a careful review of the record
to ascertain whether the claim on appeal was articu-
lated below with sufficient clarity to place the trial court
[and the opposing party] on reasonable notice of that
very same claim.’’ (Citation omitted; internal quotation
marks omitted.) Alpha Beta Capital Partners, L.P. v.
Pursuit Investment Management, LLC, 193 Conn. App.
381, 454–55, 219 A.3d 801 (2019), cert. denied, 334 Conn.
911, 221 A.3d 446 (2020), and cert. denied, 334 Conn.
911, 221 A.3d 446 (2020).
   The following additional procedural history is rele-
vant to this claim. Prior to the start of jury deliberations,
the court and all of the parties agreed to submit a
single verdict form to the jury. With regard to punitive
damages, the verdict form asked: ‘‘Do you find that [the]
plaintiff proved that [the] defendants acted in reckless
disregard of [the] plaintiff’s rights and therefore that
[the] plaintiff is entitled to punitive damages?’’ The
plaintiff never argued before the court that if the jury
returned a verdict for the plaintiff on his intentional
infliction of emotional distress claim, he was necessar-
ily entitled to an award of punitive damages. Nor did
the plaintiff request that the question of whether to
award punitive damages be left to the court, if the jury
returned a verdict for the plaintiff. Instead, with the
plaintiff’s agreement, the question of whether to award
punitive damages on that claim was left to the jury’s
discretion.13
   The plaintiff’s counsel conceded at oral argument
before this court that he had reviewed and approved the
verdict form before it was submitted to the jury. He further
conceded at oral argument that he never objected to
the verdict form as drafted. He also never requested
that the form be changed to say that if the jury found
for the plaintiff on the intentional infliction of emotional
distress claim then it was required to award him puni-
tive damages. Finally, the plaintiff did not object during
the trial when the court instructed the jury: ‘‘The law
does not require you to award punitive damages. It is
instead a matter for your sound discretion.’’
  Given the plaintiff’s failure to challenge in the trial
court the verdict form or jury instructions, and, in fact,
his agreement with the form as written and submitted
to the jury, we conclude that the plaintiff’s challenge
on appeal to the jury’s verdict regarding punitive dam-
ages was not preserved. Accordingly, we decline to
review this claim. See Practice Book § 60-5.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In his initial complaint, the plaintiff also named the Hartford Police
Department (department) as a defendant. The plaintiff, however, withdrew
his action against the department before trial. Accordingly, the department
is not participating in this appeal, and all references to the defendants are
to Porter, the city, Jones and the church.
   2
     Porter and the church filed a motion to dismiss the plaintiff’s appeal on
the basis of untimeliness, lack of preservation, and because the plaintiff’s
notice of intent to appeal, filed after trial but before the court ruled on
posttrial motions, referred to Jones and the city only, and did not include
the church and Porter. The plaintiff filed an objection and argued therein
that Porter and the church’s motion to dismiss was untimely. This court
denied the motion to dismiss.
   3
     More specifically, on April 26, 2016, the plaintiff filed a four count com-
plaint against Porter and the church, alleging violations of his constitutional
rights to free speech and freedom of religion, slander, intentional infliction
of emotional distress, and negligent infliction of emotional distress. The
plaintiff requested that an injunction be issued to prevent the church from
dismissing him and also sought money damages. Porter and the church later
filed an answer to the plaintiff’s complaint. They also filed a counterclaim
against the plaintiff, alleging counts of defamation, libel per se, intentional
infliction of emotional distress, and negligent infliction of emotional distress.
   In July, 2016, the court held an evidentiary hearing in the matter on the
plaintiff’s request for injunctive relief. During the hearing, the court raised,
sua sponte, the issue of whether it had subject matter jurisdiction to resolve
that request given that the first amendment to the United States constitution
generally prohibits state involvement in the internal doctrinal matters of
religious organizations. The court heard argument from the parties on that
issue in August, 2016. Then, in December, 2016, the court issued a memoran-
dum of decision wherein it determined that it had subject matter jurisdiction
to resolve the plaintiff’s claim for an injunction. In that same decision, the
court agreed with the plaintiff that, under the church’s bylaws, church
officials alone did not have the authority to dismiss members. Instead, the
church’s membership as a whole was the only body with such authority.
The court, however, also concluded that the church had not yet had an
opportunity to present evidence on whether a proper vote to expel the
plaintiff had occurred. Given that, in March, 2017, the court held a second
evidentiary hearing, at which the church conceded that its original dismissal
of the plaintiff was not ‘‘an act expressly within the authority of’’ church
leadership. By then, though, the church had held a formal meeting during
which the congregation as a whole voted to dismiss the plaintiff from the
church. On April 3, 2017, the court issued a second memorandum of decision,
in which it concluded that the congregation’s vote to dismiss the plaintiff
‘‘was a valid expression of the corporate body of the church.’’ Accordingly,
the court denied the plaintiff’s request for injunctive relief. The plaintiff
appealed that judgment to this court, and we dismissed the appeal for lack
of a final judgment.
    The plaintiff’s nonconstitutional counts remained viable after the court’s
April 3, 2017 decision, and the plaintiff continued to litigate those claims.
On January 28, 2019, after a bench trial, the court rejected the plaintiff’s
remaining claims. The court then rendered judgment for Porter on his negli-
gent infliction of emotional distress counterclaim and awarded him $15,000
in damages. The plaintiff appealed that judgment to this court, and we
affirmed. Campbell v. Shiloh Baptist Church, 201 Conn. App. 902, 239 A.3d
387 (2020).
    4
      Jones testified at trial that he talked with Porter at the church. Porter,
however, testified that he never spoke to Jones and that it was instead
McGuire that Jones spoke with.
    5
      Jones testified at trial that he asked an usher to direct the plaintiff to
go into the foyer of the church, and that, from there, Jones asked the plaintiff
to step outside. The plaintiff, however, testified that Jones came up to him
while he was sitting in the sanctuary, tapped him on the shoulder, and
ordered him to go outside.
    6
      See footnote 3 of this opinion.
    7
      As noted in footnote 1 of this opinion, the plaintiff withdrew his action
against the department before trial.
    8
      Title 42 of the United States Code, § 1985 (3), provides in relevant part:
‘‘If two or more persons in any State or Territory conspire or go in disguise
on the highway or on the premises of another, for the purpose of depriving,
either directly or indirectly, any person or class of persons of the equal
protection of the laws, or of equal privileges and immunities under the laws;
or for the purpose of preventing or hindering the constituted authorities of
any State or Territory from giving or securing to all persons within such
State or Territory the equal protection of the laws . . . in any case of
conspiracy set forth in this section, if one or more persons engaged therein
do, or cause to be done, any act in furtherance of the object of such conspir-
acy, whereby another is injured in his person or property, or deprived of
having and exercising any right or privilege of a citizen of the United States,
the party so injured or deprived may have an action for the recovery of
damages occasioned by such injury or deprivation, against any one or more
of the conspirators.’’
    9
      Title 42 of the United States Code, § 1983, provides in relevant part:
‘‘Every person who, under color of any statute, ordinance, regulation, cus-
tom, or usage, of any State or Territory or the District of Columbia, subjects,
or causes to be subjected, any citizen of the United States or other person
within the jurisdiction thereof to the deprivation of any rights, privileges,
or immunities secured by the Constitution and laws, shall be liable to the
party injured in an action at law, suit in equity, or other proper proceeding
for redress, except that in any action brought against a judicial officer for
an act or omission taken in such officer’s judicial capacity, injunctive relief
shall not be granted unless a declaratory decree was violated or declaratory
relief was unavailable. . . .’’
    10
       The remaining counts were dispensed with in various ways. In response
to a request to revise that was filed by the city and Jones, the plaintiff
submitted a revised complaint that deleted count ten. The plaintiff later
withdrew counts three, four, five, six, seven, eight, nine, twelve, and fourteen.
As to count thirteen, the parties stipulated that the city was liable to indem-
nify Jones for any damages awarded to the plaintiff for which he would be
responsible.
    11
       Although Porter and the church never appealed or cross appealed from
the judgment in favor of the plaintiff on the intentional infliction of emotional
distress claim, they did file preliminary papers pursuant to Practice Book
§ 63-4 in this appeal, suggesting that they intended to pursue a cross appeal.
In response, the plaintiff filed a motion to dismiss any possible cross appeal
as untimely. This court ordered that it was unnecessary to rule on the
plaintiff’s motion because Porter and the church never actually filed a cross
appeal. Thereafter, Porter and the church took no further action to pursue
a cross appeal.
  12
     For the sake of clarity and ease of discussion, we have reordered the
claims as they are set forth in the plaintiff’s brief.
  13
     We note that this is consistent with Connecticut law. See Kenny v. Civil
Service Commission, 197 Conn. 270, 277, 496 A.2d 956 (1985) (‘‘[t]he extent
to which exemplary damages are to be awarded ordinarily rests in the
discretion of the trier of the facts’’ (internal quotation marks omitted)).